Title: To George Washington from John Stark, 20 August 1781
From: Stark, John
To: Washington, George


                        
                            Dear Sir
                            Albany 20th August 1781
                        
                        I have recd your favour of the 16th Instant. but am sorry to acquaint you that no more than 120 of the
                            Militia have yet arrived, eighty of which I sent to Schoharry, in consequence of an alarm. the other 40 I sent to
                            Saratoga—and I am just informed that another party is very nigh, from Hampshire County.
                        I only wait for the arrival of a more Competant force, when I shall move my quarters to Saratoga, which I
                            hope will be by the middle of this week. I have the Honor to be, Dear Sir with great regard and esteem your Excellency’s
                            most Obedt & very Humble Servt
                        
                            John Stark
                        
                    